Citation Nr: 0431744	
Decision Date: 11/30/04    Archive Date: 12/08/04

DOCKET NO.  98-00 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in San 
Diego, California


THE ISSUE

Entitlement to service connection for a back disability, 
including degenerative disc disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had Navy active service from April 1965 to 
April 1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a 1997 rating decision by the San 
Diego, California, Regional Office (RO), which, in part, 
denied service connection for a back disability.  A February 
1998 RO hearing was held.  A subsequent August 2002 Travel 
Board hearing was held before the undersigned Board Member.  

In November 2002, the Board undertook additional development 
on said appellate issue, pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§  19.9(a)(2)).  However, during the pendency of the appeal, 
on May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled American 
Veterans v. Secretary of Veterans Affairs invalidated a 
portion of the Board's development regulations, specifically 
38 C.F.R. § 19.9(a)(2), and (a)(2)(ii).  See Disabled 
American Veterans, et al. v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).  Under 38 C.F.R. 
§ 19.9(a)(2), the Board could consider additional evidence 
without having to either remand the case to the agency of 
original jurisdiction for initial consideration or obtain the 
appellant's waiver.  Consequently, in light of that Federal 
Circuit case, in October 2003, the Board remanded the case to 
the RO for additional development, including readjudication 
that considered any additional evidence obtained pursuant to 
the Board development regulations in effect prior to said 
judicial invalidation.

The case is now ready for final appellate determination.


FINDING OF FACT

It is at least as likely as not that appellant's back 
disability, including lumbar spine degenerative disc disease, 
is related to service.  


CONCLUSION OF LAW

With resolution of reasonable doubt, appellant's back 
disability, including lumbar spine degenerative disc disease, 
was incurred during wartime service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the Board's allowance herein of appellant's 
service connection claim at issue, no further evidentiary 
development is necessary.  

In deciding the service connection appellate issue, the Board 
will consider applicable statutory and regulatory provisions, 
including the following:  Service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by wartime service.  38 U.S.C.A. § 1110.

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. §  3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In Pond v. West, 12 Vet. App. 341, 346 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
"[g]enerally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."

Appellant's service records indicate that he served aboard a 
naval vessel during wartime, and his decorations included the 
Vietnam Service Medal and Republic of Vietnam Campaign Medal.  
His service medical records reflect that in September 1965, 
while working in the "reefers" and bending over and 
stooping, appellant experienced lower lumbar back pain and 
limitation of motion; that "the abrupt change to hot humid 
atmosphere of the weather decks has probably caused muscle 
cramping"; that treatment with methyl salicylate and heat 
packs did not relieve his discomfort; that low back strain 
was assessed; and that Rolaxin was prescribed for his low 
back strain.  Parenthetically, in December 1965, he had flu 
symptoms accompanied by dull low back pain.  The reminder of 
the service medical records, including a March 1967 service 
separation examination report, did not include any pertinent 
complaints, findings, or diagnoses.  Significantly, the 
service medical records did not indicate that any 
radiographic examination of the back was conducted.  

Appellant initially filed an application for VA disability 
benefits in December 1996, wherein he alleged a 1965 back 
injury.  On March 1997 VA orthopedic examination, appellant 
reported a history of acute low back pain due to severe 
weather changes during service, with recurrent chronic pain 
since then.  X-rays of the lumbar spine revealed marked 
degenerative disc disease at L4-L5 and L5-S1.  Moderate to 
severe lumbar spine degenerative disc disease with associated 
chronic low back pain was diagnosed.  

Subsequently, VA received copies of post-service private 
clinical records (with certain portions nearly illegible) 
from "W.S.W., M.D.", which apparently reflect that in the 
early 1970's, appellant reported a history of in-service low 
back muscle complaints and low back pain was diagnosed, and 
that on another occasion, he complained that his back "feels 
too tight, hurts" and acute lumbar spine sprain was 
diagnosed.  Significantly, said records in the early 1970's 
indicated that Rolaxin, the same medication prescribed in 
service for his back symptomatology, was also then 
prescribed.  In a February 1997 written statement, "W.S.W., 
M.D." explained that he had treated appellant for various 
ailments between 1971 and 1982, including "[l]ow back pain - 
acute sprain."  Significantly, neither that statement nor 
those private clinical records indicate that any radiographic 
examination of the back was conducted.  

July 1993, July 1995, and July 9, 1997 physical examinations 
reports (on Department of Transportation/Motor Vehicle forms) 
did not include any complaints, findings, or diagnoses of any 
back disability or even a pertinent medical history; and 
appellant was recertified by medical examiners as a qualified 
driver.  

Employment medical records reveal that on July 21, 1997, 
appellant reportedly injured his back, experiencing low back 
pain, while off-loading approximately 100-200 pound units as 
a truck driver.  X-rays revealed severe disc space narrowing 
at L4-L5 and L5-S1.  Lumbar spine sprain/strain was 
diagnosed.  

During a February 1998 RO hearing and a subsequent August 
2002 Travel Board hearing, appellant testified, in essence, 
that as a deck seaman during service, his back muscles had 
cramped accompanied by back pain from the effects of 
temperature changes between the below and top decks of his 
naval vessel; that muscle relaxant medication was prescribed; 
and that he had experienced recurrent back pain since 
service.  Additionally, he testified that he had self-
medicated the pain with only mild analgesics because truck 
drivers face regulatory limitations on the types and dosages 
of medications that are deemed acceptable from a driving 
safety perspective; that he initially received private 
medical treatment for his back from "W.S.W., M.D."; and 
that as a truck driver for the past three decades, he had 
loaded and unloaded materials with use of a handcart and back 
supports without experiencing back injuries.  During said 
latter hearing, appellant submitted June and July 2002 
reports of private diagnostic studies, which showed mild 
thoracic spine degenerative arthritis and moderate lumbar 
spine degenerative arthritis/severe degenerative disc disease 
on x-ray, with L4-L5 and L6-S1 disc bulges shown on MRI.

Appellant has alleged many years after service that he has 
had recurrent back pain since the in-service incident in 
question.  In Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1991), the Court stated "[a] layperson can certainly 
provide an eye-witness account of a veteran's visible 
symptoms."  However, as the Court further explained in that 
case, "the capability of a witness to offer such evidence is 
different from the capability of a witness to offer evidence 
that requires medical knowledge such as a diagnosis...."  
Here, appellant as a lay person is not competent to offer 
medical opinion as to the cause of the claimed disability, 
since this requires medical opinion.  However, he is 
competent to describe the in-service incident and his 
symptoms thereafter, and such evidence may be particularly 
probative as to the etiological question in controversy.  

A substantial positive piece of evidence is a recent March 
2004 VA orthopedic examination conducted pursuant to the 
Board's October 2003 remand, with medical opinion rendered as 
to the etiology of appellant's back disability.  On said 
examination, appellant related a history of a 1965 in-service 
incident involving back pain after his exposure to 
temperature extremes while unloading storage.  The examiner 
stated that after review of the claims file and examination, 
the diagnosis was "[d]egenerative disc disease, degenerative 
arthritis of the lumbar spine, likely as not likely due to 
in-service strain/sprain."  The examiner further explained, 
regarding the rationale for such conclusion, that:

[W]ithout having an MRI that would 
definitely show a herniated disc at the 
time of injury, or without having 
definitive exam and symptoms consistent 
with a herniated disc at the time of 
injury, it is not possible to definitely 
say that his disc disease was directly 
related to the injuries that he sustained 
in 1965.  Despite this lack of evidence 
(MRI or radiculopathy on exam), it is 
possible that his current condition is 
secondary to these injuries as he still 
may have sustained a herniated disc at 
the time or significant back strain that 
led to his degenerative arthritis and 
degenerative disc disease.

The Board assigns significant evidentiary weight to the VA 
medical opinion, since the physician specified that the 
opinion was based on review of the claims file and provided a 
detailed rationale for the medical conclusions reached.  
Although the examiner's use of the term "possible" was 
considered by the RO fatal to the probative value of that 
medical opinion, the Board reaches a contrary result.  The 
intent of the examiner appears to be that although it cannot 
be definitely determined, it was nevertheless as likely as 
not that appellant's low back disability is related to 
service, based on either an in-service discogenic pathologic 
event or in-service back strain that led to the development 
of degenerative spinal pathology.  As the Court stated in 
Smith v. Derwinski, 1 Vet. App. 235, 237 (1991), 
"[d]etermination of credibility is a function for the BVA."  
It should be added that no clinical evidence of record rebuts 
that VA medical opinion's conclusion.  It is also significant 
that appellant received post-service private medical 
treatment for back pain/sprain similar to that received in 
service; that such post-service back treatment was rendered 
prior to a 1997 industrial-related back injury; and that 
radiographic evidence at the time of that industrial-related 
back injury indicating severe degenerative spinal pathology 
at multi-levels does not suggest that the spinal pathology 
was due to that recent acute back trauma, since an earlier 
March 1997 VA examination prior to said injury had shown 
similar radiographic findings.  

In other words, the weight of the negative and positive 
competent medical evidence on this essential point in 
controversy appears "50/50" or "tied."  As the Court 
explained in Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990), "[b]y reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility."  The Court, referring to sandlot baseball 
rules by analogy, explained the benefit-of-the-doubt rule as 
"if, however, the play is close, then the runner is called 
safe by operation of the rule that [']the tie goes to the 
runner.[']"

With resolution of all reasonable doubt in appellant's favor, 
it is the Board's opinion that the positive evidence, 
including the VA medical opinion (which states, in effect, 
that appellant's back disability likely had an in-service 
onset), appears to outweigh any negative evidence.  Thus, 
with resolution of reasonable doubt, service connection for a 
back disability, including lumbar spine degenerative disc 
disease, is warranted.  


ORDER

Service connection for a back disability, including 
degenerative disc disease, is granted.  



	                        
____________________________________________
	N. R. Robin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



